DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
The Amendment filed on 8/12/21 has been entered. Claims 1, 3-11 remain pending in application with claims 1, 3 and 4 are amended, claim 2 has been cancelled, and claims 5-11 newly added. 
35 USC § 112
35 USC § 112(f) included in Office Action mailed on 6/8/21 is withdrawn per applicant’s amendment filed on 8/12/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 20150018618).
Regarding Claim 1, Ikeda discloses a medical observation device comprising:
a camera (image capturing unit 22) to capture an image of a subject, at a first angle of view (captured by photographing lenses 24),
the camera (image capturing unit 22) including a first sensor ([0037] circuit unit includes image sensors such as charge coupled devices (CODs), respectively, for the photographing lenses 24) to capture a first image of the subject at the first angle of view (Fig.2, angle of view) and a second sensor ([0037] circuit unit includes image sensors such as charge coupled devices (CODs), respectively, for the photographing lenses 25) to capture a second image of the subject at the first angle of view (Fig.2, [0043] combining image M1 and M2), the second image being offset from the first image (Fig.2-3, [0040]-[0042] respective angles of view θ1 and θ2 of the photographing lenses 24 and 25 constituting the image capturing unit 22 in the endoscope 2 are the same); 
and circuitry configured to cut, at a second angle of view smaller than the first angle of view (Figs.4-5, [0053]-[0055] an area of the images M4 and M5 having the smaller), 
the first image and the second image at positions corresponding to each other, and generate a parallax image based on cut-out images of the first image and the second image (Figs.2-3, [0042]-[0045] data representing a stereoscopic image X1 having a parallax is generated from an image M1 acquired via the photographing lens 24 and an image M2 acquired via the photographing lens 25).
Regarding Claim 10, Ikeda discloses a processor (image processing apparatus 3) for use with a medical observation device including a camera (image capturing unit 22) to capture an image of a subject, at a first angle of view (captured by photographing lenses 24),
the camera (image capturing unit 22) including a first sensor ([0037] circuit unit includes image sensors such as charge coupled devices (CODs), respectively, for the photographing lenses 24) to capture a first image of the subject at the first angle of view (Fig.2, angle of view) and a second sensor ([0037] circuit unit includes image sensors such as charge coupled devices (CODs), respectively, for the photographing lenses 25) to capture a second image of the subject at the first angle of view (Fig.2, [0043] combining image M1 and M2), the second image being offset from the first image (Fig.2-3, [0040]-[0042] respective angles of view θ1 and θ2 of the photographing lenses 24 and 25 constituting the image capturing unit 22 in the endoscope 2 are the same),
Regarding Claim 11, Ikeda discloses a method, comprising: capturing a first image of a subject at a first angle of view using a medical observation device ([0037] circuit unit includes image sensors such as charge coupled devices (CODs), respectively, for the photographing lenses 24); 
capturing a second image of the subject at the first angle of view (Fig.2, captured by photographing lenses 24, M1 and M2),
the second image being offset from the first image using the medical observation device image (Fig.2-3, [0040]-[0042] respective angles of view θ1 and θ2 of the photographing lenses 24 and 25 constituting the image capturing unit 22 in the endoscope 2 are the same); 
cutting, at a second angle of view smaller than the first angle of view (Figs.4-5, [0053]-[0055] an area of the images M4 and M5 having the smaller), 
the first image and the second image at positions corresponding to each other; and generating a parallax image based on cut-out images of the first image and the second image (Figs.2-3, [0042]-[0045] data representing a stereoscopic image X1 having a parallax is generated from an image M1 acquired via the photographing lens 24 and an image M2 acquired via the photographing lens 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150018618) in view of Ito (US 20170251911).
Regarding Claim 3, Ikeda discloses the claimed invention as discussed above concerning claim 1, but does not teach but does not teach an input configured to receive input of operation for a cut-out position in the image at the first angle of view, wherein the circuitry is configured to cut, at the second angle of view the image at the first angle of view at a position corresponding to the input of the operation received by the input.
(input 5) configured to receive input of operation for a cut-out position in the image at the first angle of view ([0020] an input device 5 which receives input of various types of instruction information), 
wherein the circuitry (control unit 31 with correction data acquisition unit 311) is configured to cut, at the second angle of view the image at the first angle of view ([0028] view angle correction data includes instruction data which instructs a correction unit 35 to cause a view angle and a size of a right-eye image to match a view angle and a size of a left-eye image between the left-eye image (first image) corresponding to the left-eye image data and the right-eye image (second image) corresponding to the right-eye image data), at a position corresponding to the input of the operation received by the input (Fig.1, shows input 5 is connected to a control unit 31 which is connected to control right first and second image processing unit; [0020] an input device 5 which receives input of various types of instruction information and inputs the instruction information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda to have  an input configured to receive input of operation for a cut-out position in the image at the first angle of view, wherein the circuitry is configured to cut, at the second angle of view the image at the first angle of view at a position corresponding to the input of the operation received by the input as taught by Ito in order for facilitation of diagnosis and inspection ([0005]-[0006] of Ito). The modified device of Ikeda in view of Ito will hereinafter be referred to as the modified device of Ikeda and Ito.
Regarding Claim 4, Ikeda discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the circuitry is configured to perform upconversion and generate the parallax image after cutting at the second angle of view, the image at the first angle of view.
Ito teaches wherein the circuitry (control unit 31 with correction data acquisition unit 311) is configured to perform upconversion and generate the parallax image after cutting at the second angle of view, the image at the first angle of view ([0023]-[0026] right-eye optical system 21B includes one or a plurality of lenses, is provided on the front side of the right-eye image sensor 22B, and images the light incident from the subject with a parallax from the left-eye optical system 21A; perform photoelectric conversion of the received light to generate image data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda to have wherein the circuitry is configured to perform upconversion and generate the parallax image after cutting at the second angle of view, the image at the first angle of view as taught by Ito in order for facilitation of diagnosis and inspection ([0005]-[0006] of Ito).
Regarding Claim 5, Ikeda discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the circuitry is further configured to display an entire image area of the subject with an indication of a location of the cut-out images.
Ito teaches wherein the circuitry (control unit 31 with correction data acquisition unit 311) is further configured to display an entire image area of the subject (Figs.7-9, D1 from left eye and D2 from right eye).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda to have wherein the circuitry is further configured to display an entire image area of the subject with an indication of a location of the cut-out images as taught by Ito in order for facilitation of diagnosis and inspection ([0005]-[0006] of Ito).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150018618) in view of Ito (US 20170251911) and in further view of Matsui (US 20160259159).
Regarding Claim 6, the modified device of Ikeda and Ito teach the claimed invention as discussed above concerning claim 5, but does not teach wherein the circuitry is further configured to display directions in which a field of view is movable.
Matsui et al. teach wherein the circuitry (control circuits 55a, 55b) is further configured to display directions in which a field of view is movable (Figs.4B-4C and 7-8, [0183] displaying the direction indexes is performed, a direction index 94a of the upward direction and a direction index 94b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ikeda and Ito to have wherein the circuitry is further configured to display directions in which a field of view is movable as taught by Matsui et al. to allow easily recognize the vertical and horizontal direction of the image pickup units ([0183] of Matsui et al.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150018618) in view of Matsui et al. (US 20160259159).
Regarding Claim 7, Ikeda discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the circuitry is further configured to display directions in which a field of view is movable.
Matsui et al. teach wherein the circuitry (control circuits 55a, 55b) is further configured to display directions in which a field of view is movable (Figs.4B-4C and 7-8, [0183] displaying the direction indexes is performed, a direction index 94a of the upward direction and a direction index 94b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ikeda and Ito to have wherein the circuitry is further configured to display directions in which a field of view is movable as taught by Matsui et al. to allow easily recognize the vertical and horizontal direction of the image pickup units ([0183] of Matsui et al.). The modified device of Ikeda in view of Matsui et al. will hereinafter be referred to as the modified device of Ikeda and Matsui et al.
Regarding Claim 8, the modified device of Ikeda and Matsui et al. teach the claimed invention as discussed above concerning claim 7, and Matsui teach wherein the field of view is movable in less than four directions (Figs.4B-4C, vertical and horizontal directions).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20150018618) in view of Ito (US 20170251911) and in further view of Tanaka et al. (US 20140350338). 
Regarding Claim 9, the modified device of Ikeda and Ito teach the claimed invention as discussed above concerning claim 3, but does not teach wherein the input is a joystick.
Tanaka et al. teach wherein the input is a joystick ([0048] position input device such as a joystick).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ikeda and Ito to have wherein the input is a joystick as taught by Tanaka et al. in order to provide angle operation ([0048] of Tanaka et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110228049 A1		Kazakevich; Yuri et al.
US 20130342641 A1		Morioka; Yoshihiro et al.
US 20170172392 A1		Ito; Takashi et al.
US 20110057930 A1		Keller; Kurtis P. et al.
US 20110018969 A1		Tanaka et al.	
Kazakevich et al. (US 20110228049) disclose an apparatus comprising: a stereoscopic video system comprising: first and second image sensors for acquiring, respectively, first and second images of a scene; a display system for displaying the first image to the first eye of the viewer and the second image to the second eye of the viewer; and parallax adjusting means for adjusting the parallax between the first and second images.  (See figures and [0054]-[0068]).
Morioka et al. (US 20130342641) disclose a stereoscopic shooting device including a first shooting section that obtains a first image; a second shooting section that outputs a second image; an angle of view matching section that cuts image portions to have the same angle of view from the first and second images; a parallax information generating section that generates parallax information indicating parallax between the two image portions; a reliability information generating section that generates reliability information indicating the degree of reliability of the parallax information based on at least one of the first and second images and the parallax information; and an image generating section that generates, based on the parallax information and the first image, a third image that forms.  (See figures and [0009]).
Ito et al. (US 20170172392) disclose an endoscope system comprising an image forming section 20 which forms a first image and a second image on the basis of image pickup signals corresponding to different regions in a same subject. The image forming section 20 receives a first image pickup signal from a first image pickup section electrically connected via the signal line 14 to form a first image (image signal) and receives a second image pickup signal from second image pickup sections to form second images (image signals). The image forming section 20 forms, on the basis of 
Keller et al. (US 20110057930) disclose a system 10' including a second two-dimensional imager 80. The second two-dimensional imager 80 may be communicably coupled to the controller 28 and optically coupled to the first channel 14 of the endoscope 12. The second two-dimensional imager 80 may be mounted at angle of 90 degrees from a centerline of the first channel 14. A second filter 82 may be interposed between the second two-dimensional imager 80 and the first channel 14. The second two-dimensional imager 80 may be used to capture a second two-dimensional image 84 of the tissue surface 24 through the first channel 14.  (See figures and [0090]-[0094]).
Tanaka et al. (US 20110018969) disclose an apparatus (10) having a display range computing device that computes display range of right and left images based on amount of shift of right and left images on basis of parallax adjustment amount, to trim the images. A digital zoom device (13) cuts out predetermined image region from right and left images based on the digital zoom information received from a digital zoom information input device (14) and enlarges the cut-out predetermined image regions. A parallax amount modification device modifies the parallax adjustment amount based on the digital zoom information.  (See figures and summary).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795